Title: Conversation with George Hammond, [May 29–June 2, 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, May 29–June 2, 1792]
I have the honor of transmitting to your Lordship a representation which I have received from Mr. Jefferson in answer to the statement that I delivered to that Gentleman on the 5th of March last.
The great quantity of irrelevant matter contained in this paper, the positive denial of many facts, which I had advanced upon the authority of the British agents and of other respectable persons in this country, the unjustifiable insinuations thrown out with respect to the mode of prosecuting the war, and to the conduct of his Majesty’s ministers subsequent to the peace, and the general acrimonious stile and manner of this letter, all contributed to excite in me considerable surprize.

   
   Confidential

  I therefore waited upon Mr Hamilton, and communicated to him very freely my opinion of this extraordinary performance. This Gentlemen treated me (as he has done upon every occasion) with the strictest confidence and candour. After lamenting the intemperate violence of his colleague Mr Hamilton assured me that this letter was very far from meeting his approbation, or from containing a faithful exposition of the sentiments of this government. He added that at the time of our conversation the President had not had an opportunity of perusing this representation: For having returned from Virginia in the morning only on which it had been delivered to me, he had relied upon Mr Jefferson’s assurance, that it was conformable to the opinions of the other members of the executive government.
